DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 11/15/2021, the Examiner rejected Claims 1-18 on the grounds of 35 USC 103 (Iihama) and 35 USC 112(b).  
In view of the amendments to Claims 1-18, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to an integrally cast hinge for a bucket, comprising: a first hinge plate having a first bottom edge and a first inner surface; a second hinge plate spaced apart from the first hinge plate and having a second bottom edge and a second inner surface; and a torque tube extending between the first hinge plate and the second hinge plate, the torque tube having a bottom surface; wherein the first inner surface, the second inner surface, and the bottom surface define a recessed space; wherein the first bottom edge, the second bottom edge, and the torque tube define an opening to the recessed space, and wherein the first hinge plate is weldlessly connected to the torque tube and the second hinge plate is weldlessly connected to the torque tube.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a torque tube having a bottom surface; wherein the first inner surface, the second inner surface, and the bottom surface define a recessed space; wherein the first bottom edge, the second bottom edge, and the torque tube define an opening to the recessed space, and wherein the first hinge plate is weldlessly connected to the torque tube and the second hinge plate is weldlessly connected to the torque tube.  Examiner notes that due to dependency to Claims 1 and 11, Claims 2-10 and 12-18 are also allowable.
In regards to Applicant’s Arguments filed on 04/05/2022, Applicant argues that the prior art references, alone or in combination, do not teach the claimed structure recited by the claims as amended, such that Iihama discloses a bottom of the bracket member is closed, and thus does not define the structure of a first inner surface of a first hinge plate, a second inner surface of a second hinge plate, the bottom surface of a torque tube defining a recessed space and an opening to the recessed space defined by the first bottom edge, the second bottom edge, and the torque tube (Applicant’s Arguments, Pages 7-8).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  In particular, as argued by Applicant, Iihama discloses a cast bracket member, wherein the bottom of the bracket member is closed, as it contains a substantially rectangular substrate 22 that is elongated across the bottom of the bracket member (Applicant’s Arguments, Page 8).  Therefore, the teachings of Iihama no longer read on the claims as instantly amended, and Applicant has met its burden in showing that the instant invention is not prima facie obvious over the prior art as previously set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784